11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                      JUDGMENT


A.E. Nelson Jr., d/b/a Nelson Farm          * From the 350th District Court
& Ranch Properties, and First Texas           of Taylor County
Title Company, LLC,                           Trial Court No. 10811-D.

Vs. No. 11-17-00307-CV                      * November 30, 2017

McCall Motors, Inc.,                        * Per Curiam Memorandum Opinion
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

      This court has considered First Texas Title Company, LLC’s motion to
dismiss this appeal and concludes that the motion should be granted. Therefore,
in accordance with this court’s opinion, the appeal is dismissed in part—as to
First Texas Title Company, LLC. The costs incurred by reason of the dismissed
portion of this appeal are taxed against First Texas Title Company, LLC.